Exhibit 10.26

THIRD AMENDMENT TO TRUST AGREEMENT NO. 7

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and AmeriTrust Company
National Association entered into Trust Agreement No. 7 (the “Agreement”)
effective April 9, 1991, which Agreement was amended on two previous occasions;

WHEREAS, Key Trust Company of Ohio, N.A. (the “Trustee”) is the successor in
interest to Society National Bank, which was the successor in interest to
AmeriTrust Company National Association; and

WHEREAS, Cleveland-Cliffs and the Trustee desire to amend the Agreement;

NOW, THEREFORE, effective June 1, 1997, Cleveland-Cliffs and the Trustee hereby
amend the Agreement to provide as follows:

1. The second sentence of Section 1(b) of the Agreement is hereby amended to
read as follows:

“The term “Change of Control” shall mean the occurrence of any of the following
events:

(i) Cleveland-Cliffs shall merge into itself, or be merged or consolidated with,
another corporation and as a result of such merger or consolidation less than
70% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former shareholders of
Cleveland-Cliffs as the same have existed immediately prior to such merger or
consolidation;



--------------------------------------------------------------------------------

(ii) Cleveland-Cliffs shall sell or otherwise transfer all or substantially all
of its assets to any other corporation or other legal person, and immediately
after such sale or transfer less than 70% of the combined voting power of the
outstanding voting securities of such corporation or person is held in the
aggregate by the former shareholders of Cleveland-Cliffs as the same shall have
existed immediately prior to such sale or transfer;

(iii) A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities Exchange Act of 1934, shall
become the beneficial owner (as defined in Rule 13d-3 of the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934) of 30% or
more of the outstanding voting securities of Cleveland-Cliffs (whether directly
or indirectly) ; or

(iv) During any period of three consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of
Cleveland-Cliffs cease,

 

- 2 -



--------------------------------------------------------------------------------

for any reason, to constitute at least a majority thereof, unless the election,
or the nomination for election by the shareholders of Cleveland-Cliffs or each
director first elected during any such period was approved by a vote of at least
one-third of the directors of Cleveland-Cliffs who are directors of the Company
on the date of the beginning of any such period.”

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have executed this Third
Amendment at Cleveland, Ohio, this 23rd day of May, 1997.

 

 

CLEVELAND-CLIFFS INC By     /s/    R.F. Novak   Title: V.P.-HR

 

KEY TRUST COMPANY OF OHIO, N.A. By     /s/    M.O. Minar   Title: VP

  /s/    Deanna J. Krizman   Title: VP

 

- 3 -